

116 S4304 IS: Preventing Actions Undermining Security without Endorsement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4304IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Van Hollen (for Mr. Markey (for himself and Mr. Van Hollen)) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit actions to terminate or withdraw the United States from certain international agreements without a joint resolution of approval, and for other purposes. 1.Short titleThis Act may be cited as the Preventing Actions Undermining Security without Endorsement Act or the PAUSE Act.2.FindingsCongress makes the following findings: (1)The COVID–19 global pandemic has highlighted the need for United States leadership to address the full range of international security challenges, which the Government of the United States can do by reaffirming its steadfast commitment to those mutually beneficial treaties and agreements forged with its European and Indo-Pacific allies, along with other states parties.(2)For more than 70 years, the United States has shown a bipartisan commitment to the North Atlantic Treaty Organization (NATO), specifically to the principle of collective defense enshrined in Article 5 of the North Atlantic Treaty, signed at Washington April 4, 1949.(3)Section 1242 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) prohibited the use of funds for the United States withdrawal from the North Atlantic Treaty in recognition that the NATO alliance remains a cornerstone for peace and prosperity throughout the world.(4)On January 22, 2019, the House of Representatives passed H.R. 676 (116th Congress) on a 357–22 vote, prohibiting the use of funds for the United States withdrawal from the North Atlantic Treaty, and on December 17, 2019, the Committee on Foreign Relations of the Senate reported out S.J. Res. 4 (116th Congress), which, if enacted into law, would require approval of two-thirds of the Senate, or both Houses of Congress, before the President could withdraw the United States from the treaty.(5)The Treaty on Open Skies provides a critical confidence-building measure for Euro-Atlantic security to the mutual benefit of the 34 States Parties to the treaty, and the Open Skies Consultative Commission (OSCC) is one of the few remaining operational diplomatic forums from which the United States can engage with the Russian Federation.(6)Although the Government of the United States is right to diplomatically press the Government of the Russian Federation to return to full compliance with its obligations under the Treaty on Open Skies, withdrawal or termination of the treaty would deprive United States allies and partners of the benefits derived from observation missions over Russian territory and Russian-occupied Eastern Ukraine, missions that have vastly outnumbered Russian overflights of United States territory since entry into force of the treaty.(7)On May 22, 2020, President Trump submitted notice of the decision to withdraw the United States from the Treaty on Open Skies, and, in doing so, failed to comply with section 1234(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), requiring the President to provide notification to Congress 120 days before the provision of notice of intent to withdraw the United States from that treaty.(8)On July 7, 2020, Secretary of State Mike Pompeo formally submitted a notice of the United States decision to withdraw from the World Health Organization, which, if such decision takes effect 1 year after that date and in accordance with other requirements under law, will deprive the World Health Organization of robust financial and technical contributions from the United States needed to strengthen the global response to the COVID–19 pandemic and address other health challenges. (9)The Mutual Defense Treaty Between the United States and the Republic of Korea, signed at Washington October 1, 1953, the ratification of which the Senate advised and consented to on January 26, 1954, was born from mutual sacrifice during the Korean War, is based on shared values and interests, and remains critical to the national security of the United States nearly 7 decades after its signing.(10)A February 2020 report from the Department of State confirmed, in part, that verifiable limits on Russia’s strategic nuclear force under the New START Treaty currently contribute to the national security of the United States. (11)A decision by the President to allow the New START Treaty to expire on February 5, 2021, without the United States having first successfully concluded a verifiable and binding agreement in its place, would lead to the United States losing visibility into the location, movement, and disposition of the strategic arsenal of the Russian Federation to the detriment of the national security of the United States and its allies.(12)The Constitution of the United States provides Congress an important role in the treaty process, requiring the advice and consent of two-thirds of the Senate for approval of a resolution of ratification.3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Health, Education, Labor, and Pensions of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Education and Labor of the House of Representatives.(2)Constitution of the World Health OrganizationThe term Constitution of the World Health Organization means the Constitution of the World Health Organization, done at New York July 22, 1946 (62 Stat. 2679; TIAS 1808). (3)Covered international agreementThe term covered international agreement means—(A)any international treaty to which the Senate has given its advice and consent to ratification; or(B)the Constitution of the World Health Organization. (4)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010 (TIAS 11–205). (5)Treaty on Open SkiesThe term Treaty on Open Skies means the Treaty on Open Skies, signed at Helsinki March 24, 1992. 4.Sense of CongressIt is the sense of Congress that—(1)the President should refrain from taking any action to withdraw or terminate any covered international agreement without proper consultation with, and affirmative approval from, Congress; (2)the 1979 Supreme Court decision in Goldwater v. Carter, 444 U.S. 996 (1979), is not controlling legal precedent with respect to the role of Congress in the withdrawal or termination of the United States from an international treaty, as the Court directed the lower court to dismiss the complaint and did not address the constitutionality of the decision by President Carter to terminate the Mutual Defense Treaty between the United States of America and the Republic of China, signed at Washington December 2, 1954 (commonly referred to as the Sino-American Mutual Defense Treaty);(3)the United States should take every action to reinforce its global reputation as a country that fully complies with its obligations under the international treaties to which it is a party; and(4)although Congress authorized the President to accept membership for the United States to the World Health Organization in 1948 through the Joint Resolution entitled Joint Resolution providing for membership and participation by the United States in the World Health Organization and authorizing an appropriation therefor, approved June 14, 1948 (22 U.S.C. 290 et seq.), that Resolution did not address whether affirmative approval by both Houses of Congress may be required for a United States withdrawal from the Constitution of the World Health Organization to take effect. 5.Joint resolution of approval for termination or withdrawal from certain international agreementsNo action to terminate or withdraw the United States from any covered international agreement may occur unless—(1)the Secretary of Defense and the Secretary of State, or the Secretary of Health and Human Services in the case of the Constitution of the World Health Organization, meet the requirements under section 6; and (2)there is enacted into law a joint resolution that approves such action. 6.Submission on notice of intent to terminate or withdraw the United States from certain international agreements(a)In generalNot less than 120 days before the provision of notice of intent to terminate or withdraw the United States from a covered international agreement, the Secretary of Defense and the Secretary of State, or the Secretary of Health and Human Services in the case of the Constitution of the World Health Organization, in consultation with the Director of National Intelligence, shall each submit to the appropriate committees of Congress—(1)a detailed justification for the withdrawal from or termination of the agreement; (2)if the justification described in paragraph (1) includes that a state party to the agreement is in material breach of one or more obligations under the agreement, a detailed explanation of the steps taken by that state party to return to compliance with such obligations; (3)a certification that— (A)all other state parties to the agreement have been consulted with respect to the justification described in paragraph (1); (B)withdrawal from or termination of the agreement would be in the best national interests of the United States; and(C)all steps taken for withdrawal from or termination of the agreement are in compliance with the agreement; and (4)a comprehensive strategy to mitigate against lost capacity of benefits, including plans for a superseding agreement or potential new bilateral or multilateral confidence-building measures.(b)FormThe submission required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)Applicability to New Strategic Arms Reduction TreatyThis section shall apply to a decision by the President to not renew the New START Treaty for up to an additional 5 years.7.Rule of constructionNothing in section 5 or 6 shall be construed as eliminating any requirement set out in— (1)the Joint Resolution entitled Joint Resolution providing for membership and participation by the United States in the World Health Organization and authorizing an appropriation therefor, approved June 14, 1948 (22 U.S.C. 290 et seq.), relating to United States withdrawal from the World Health Organization; or (2)section 1234(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), relating to United States withdrawal from the Treaty on Open Skies. 